MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                          Sep 14 2018, 9:31 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Philip R. Skodinski                                      Curtis T. Hill., Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jermaine Doushion Munn, Jr.,                             September 14, 2018
                                                         Court of Appeals Case No.
Appellant-Defendant,                                     18A-CR-82
                                                         Appeal from the St. Joseph
        v.                                               Superior Court
                                                         The Honorable John Marnocha,
State of Indiana,                                        Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         71D02-1607-MR-6



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018                   Page 1 of 9
                                          Case Summary
[1]   On July 2013, Jermain Doushion Munn, Jr., a member of the Hot Heads gang,

      shot Ja’Rina Bailey while she was at a party with members of a rival gang.

      Bailey died from her injuries two days later. Munn was convicted of murder

      and was found to have committed the murder while a member of a criminal

      gang. Munn contends that there is insufficient evidence to sustain both his

      murder conviction and the criminal gang enhancement. Concluding that the

      evidence is sufficient, we affirm.



                            Facts and Procedural History
[2]   Late in the evening of July 20, 2013, an album-release party was taking place at

      a carwash in South Bend. Kursiten Dillard was sitting in her car when she

      heard what she at first thought were fireworks from behind her, but quickly

      learned were gun shots. An unidentified male stood in front of her car and

      returned fire. At some point, Dillard realized she had been shot in her left calf

      and tried to get to safety in a nearby building. Meanwhile, the disc jockey for

      the party looked outside when he heard shots and saw Bailey in the middle of

      the parking lot holding her stomach. He picked her up and headed toward the

      street, where he found a friend to take them to the hospital.


[3]   Earlier in the day, Munn had received a call that Justin Stewart was at the

      carwash. Stewart was a member of a rival gang, the Brothers of Destruction




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018   Page 2 of 9
      (“BOD”).1 Munn was picked up by Brandon James and Cornell Taylor at

      about 11:00 p.m. on July 20, 2013. James took them to the gas station across

      the street from the carwash, where they saw Bailey. Before Munn and Taylor

      got out of the car, Munn showed James a Ruger 9mm handgun.


[4]   When James saw Munn the next day, Munn said he shot the Ruger 9mm at the

      carwash the night before where Bailey had been shot. Munn said he “came out

      shooting” when he got to the carwash. Tr. Vol. III p. 49. Munn told several

      other people while he was in jail that he shot first and that he used a 9mm in the

      shooting. Bullet casings and projectiles recovered from the crime scene indicate

      that there were at least two guns fired: a 9mm and a .380 automatic. Munn

      also said that he had been aiming for Stewart from the BODs and hit Bailey

      mistakenly because she was in the way.


[5]   On July 22, 2013, Bailey died from the gunshot wounds she sustained on July

      20, 2013. According to the medical records, the bullet entered Bailey near her

      left rear hip. The bullet then hit her pelvic bone and deflected before exiting

      near her lower abdomen. Bailey’s colon was severed, her right kidney and left

      ovary hemorrhaged, her pelvic bones on the left side were splintered and

      perforated, and her iliac blood vessels were severed or otherwise damaged.

      Bailey’s cause of death was blood loss.




      1
          Stewart had been the target of an earlier shooting as well.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018   Page 3 of 9
[6]   In order to avoid being caught with the gun used in the shooting, Munn and his

      sister went to Chicago to exchange the gun for a Tek 9. Munn admitted that he

      went to Chicago with his sister and a friend shortly after Bailey’s death and

      Munn’s sister’s mobile phone confirmed that she went to Chicago on July 23,

      2013. Several days later, on July 28, 2013, Munn’s cousin was found with a

      Tek 9 in his backpack.


[7]   On July 11, 2016, the State charged Munn with Bailey’s murder. On January

      13, 2017, the State filed a sentencing enhancement alleging that Munn was part

      of a criminal gang and that Bailey’s murder was committed in connection with

      Munn’s gang membership. A jury trial was held in two phases between

      October 27, 2017, and November 2, 2017.


[8]   During the first phase of the trial, several of the State’s witnesses were inmates,

      most of whom only knew Munn from when they were incarcerated together.

      Sergeant David Dombrowski testified that in July of 2013, Munn was a

      member of the Hot Heads Gang. Sergeant Dombrowski also testified that

      Munn’s tattoo of a Roman numeral three under his right eye was an indication

      of membership in the Black Disciples gang, which is affiliated with the Hot

      Heads. Furthermore, a letter Munn wrote while he was in jail contained

      symbols associated with the Hot Heads. Sergeant Dombrowski also testified




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018   Page 4 of 9
       that in 2013, the Hot Heads were feuding with BOD and Stewart was a member

       of BOD.2


[9]    The jury found Munn guilty of the murder and also found that Munn was a

       member of a criminal gang and committed the murder in affiliation with the

       gang. On December 12, 2017, Munn was sentenced to sixty-five years of

       incarceration, enhanced another sixty-five years by the criminal-gang finding.



                                  Discussion and Decision
[10]   Munn challenges the sufficiency of the evidence to support his murder

       conviction and the criminal-gang enhancement. Our standard for reviewing

       sufficiency of the evidence claims is well-settled. Tobar v. State, 740 N.E.2d 109,

       111 (Ind. 2000).


               In reviewing the sufficiency of the evidence, we examine only the
               probative evidence and reasonable inferences that support the
               verdict. We do not assess witness credibility, nor do we reweigh
               the evidence to determine if it was sufficient to support a
               conviction. Under our appellate system, those roles are reserved
               for the finder of fact. Instead, we consider only the evidence
               most favorable to the trial court ruling and affirm the conviction
               unless no reasonable fact-finder could find the elements of the
               crime proven beyond a reasonable doubt. This evidence need not
               overcome every reasonable hypothesis of innocence; it is




       2
        Before the shooting at the carwash, there was another shooting between BOD and the Hot Heads the same
       night.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018             Page 5 of 9
               sufficient so long as an inference may reasonably be drawn from
               it to support the verdict.


       Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012) (internal citations and quotations

       omitted). The trier of fact is responsible for resolving conflicts of testimony,

       determining the weight of the evidence, and evaluating the credibility of the

       witnesses. Jones v. State, 701 N.E.2d 863, 867 (Ind. Ct. App. 1998). The

       standard of review for a challenge to the sufficiency of a sentencing

       enhancement is the same as other sufficiency matters. Woods v. State, 939

       N.E.2d 676, 677 (Ind. Ct. App. 2010), trans. denied.


                                      I. Murder Conviction
[11]   The State presented ample evidence that Munn murdered Bailey at the car

       wash. On July 20, 2013, at approximately 11:00 p.m., Munn was dropped off

       across the street from the scene of the murder with a Ruger 9mm. 9mm rounds

       were found by the police approximately an hour later when they responded to

       reports of shots fired at the carwash. Munn admitted he was involved with the

       shooting at the carwash. Munn also admitted that he knew Stewart would be at

       the carwash and he had intended to shoot him, not Bailey. While incarcerated,

       Munn repeated his confession, on separate occasions, to Darius Eassson,

       Andrew Pittman, Marcus Betts, Thomas Hamlet, Javon Crockett-Berry,

       Timothy Whitfield, and DeShawn Jeans. Munn specifically admitted that he

       was shooting a 9mm gun and that he shot first. The State also presented

       evidence that Munn wrote affidavits for his sister and another witness to recant

       their testimony implicating Munn. The State presented the jury with those

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018   Page 6 of 9
       affidavits and evidence that Munn’s fingerprints were on one of the affidavits.

       Based upon all of the evidence in the record, there was sufficient evidence for

       the jury to find that Munn murdered Bailey.


[12]   Munn’s claim that the evidence was insufficient is based upon the fact that the

       majority of the evidence came from inmates seeking a benefit for their

       testimony. Specifically, those inmates testified about their conversations with

       Munn and his confessions to them. The jury, however, was aware that the

       witnesses were incarcerated and that some witnesses received or hoped to

       receive a benefit for their cooperation. Nevertheless, the jury determined that

       their testimony was worthy of credit. Munn’s request is merely a request for the

       court to reevaluate the credibility of the witnesses, which we will not do. See

       Amos v. State, 896 N.E.2d 1163, 1171 (Ind. Ct. App. 2008) (sufficient evidence

       existed to prove defendant was the shooter where the evidence was testimony

       from an inmate to whom the defendant confessed).


                                 II.     Criminal Gang Activity
[13]   Munn argues that there was insufficient evidence to support the application of

       the sentencing enhancement for criminal-gang activity. A mandatory

       additional term of imprisonment equal to the underlying term of imprisonment

       is imposed if the State proves beyond a reasonable doubt that the person

       knowingly or intentionally was a member of a criminal gang while committing

       the offense and committed the offense at the direction of the criminal gang or in




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018   Page 7 of 9
       affiliation with a criminal gang. Ind. Code § 35-50-2-15(a), -15(b) (2013).3

       There is no language of specific intent in the criminal gang affiliation sentence

       enhancement statute. All the State was required to prove beyond a reasonable

       doubt was that Munn was a member of a criminal gang while committing the

       offense and that he committed the murder at the direction of or in affiliation

       with the Hot Heads. Evidence that a person is a member of a criminal gang

       and committed a felony at the direction of a criminal gang may include

       particular conduct or practices of particular criminal gangs or descriptions of

       rivalries, characteristics, and customs of persons who are members. Ind. Code

       § 35-50-2-15(g) (2013).


[14]   The State produced evidence that Munn was a member of Hot Heads and

       Stewart, the intended target, was a member of BOD. Sergeant Dombrowski

       identified Stewart as a member of BOD. There was also evidence of ongoing

       conflict and a shooting between the two gangs earlier on the night of July 20,

       2013. Furthermore, Munn admitted to people in jail that he was “beefing with

       a [BOD]” on the night in question. Tr. Vol. IV p. 57. We find that a

       reasonable jury could infer from this evidence that Munn was motivated by his

       gang affiliation when he shot and killed Bailey, even if she was not the intended

       target. Consequently, we conclude that the State produced sufficient evidence

       to sustain the criminal-gang enhancement.




       3
           It should be noted that the language of the statute has slightly changed since 2013.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018            Page 8 of 9
[15]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-82| September 14, 2018   Page 9 of 9